

EXHIBIT 10.29.6


PROMISSORY NOTE






$11,479,365.00
February 1, 2012









Mission West Properties, L.P.


promises to pay to
Lightpointe Communications, Inc.



the principal sum of Eleven Million Four Hundred Seventy Nine Thousand Three
Hundred Sixty Five Dollars ($11,479,365.00),


plus interest at the rate of LIBOR plus 1.75 percent per annum (compounded on
the basis of a 366-day year) beginning on the 1st day of February 2012.


Should interest not so be paid, it shall thereafter bear like interest as the
principal, but such unpaid interest so compounded shall not exceed an amount
equal to simple interest on the unpaid principal at the maximum rate permitted
by law. Should default be made in the payment of any installment of interest
when due, the whole sum of principal and interest shall become immediately due
and payable at the option of the holder of this note.  Should suit be commenced
or an attorney employed to enforce the payment of this note, we agree to pay
such additional sum as the court may adjudge as reasonable attorney’s fees in
said suit. Principal and interest are payable in lawful money of the United
States.


Principal and interest are payable in lawful money of the United States no later
than July 15, 2012 with option for Mission to extend another six
months.  Notwithstanding the above, Mission shall use its best efforts to repay
the loan as soon as possible using all available sources of cash, including but
not limited to cash generated from operations and cash available from any other
financing sources.






Signed By:
/s/ Raymond V. Marino
 
2/1/2012
 
Raymond V. Marino, Pres. & COO
 
Date
 
Mission West Properties, Inc.
     
Its General Partner
   



Acknowledged:
/s/ Carl E. Berg
 
2/1/2012
 
Carl E. Berg
 
Date




